                                                                                   Hearing Date:
Jonathan L. Flaxer                                               July 23, 2020 at 10:00 a.m. (ET)
Moshie Solomon
GOLENBOCK EISEMAN ASSOR BELL & PESKOE LLP
711 Third Avenue                                     Last Date to Object:
New York, New York 10017                  July 16, 2020 at 5:00 p.m. (ET)
Telephone: (212) 907-7300
Facsimile: (212) 754-0330

Counsel for MIP 57th Development Acquisition LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In Re                                                      : Chapter 11
                                                           :
               MEZZ57TH LLC, et al.                        : Case No. 20-11316 (SHL)
                                                           :
                                                           : (Jointly Administered)
                                   Debtors.                :
 ----------------------------------------------------------x


NOTICE OF CROSS-MOTION OF MIP 57TH DEVELOPMENT ACQUISITION LLC TO
COMPEL THE DEBTORS TO (I) PERFORM THEIR POSTPETITION OBLIGATIONS
      AND, ALTERNATIVELY, (II) PROVIDE ADEQUATE PROTECTION

            PLEASE TAKE NOTICE that a hearing (the “Hearing”) shall be held before the

Honorable Sean H. Lane, United States Bankruptcy Judge, at the United States Bankruptcy Court

for the Southern District of New York (the “Bankruptcy Court”), Alexander Hamilton Custom

House, One Bowling Green, New York, New York 10004, on July 23, 2020 at 10:00 a.m.

(Eastern Time) or as soon thereafter as counsel may be heard, to consider the cross-motion (the

“Cross-Motion”) of MIP 57th Development Acquisition LLC, by and through its undersigned

counsel, Golenbock Eiseman Assor Bell & Peskoe LLP, for entry of an order (i) compelling the

above-captioned debtors to comply with section 365(d)(3) of chapter 11 of title 11 of the United

States Code and perform their obligations under its lease and (ii) alternatively, requiring payment

of adequate protection.



3531319.1
        PLEASE TAKE FURTHER NOTICE that, objections to the relief requested in the

Cross-Motion, if any, must be in writing, must conform to the Federal Rules of Bankruptcy

Procedure and the Local Rules of the Bankruptcy Court for the Southern District of New York,

must set forth the name of the objecting party, the basis for the objection and the specific

grounds therefor, and must be filed with the Bankruptcy Court electronically on or before 5:00

p.m. (Eastern Time) on July 16, 2020 in accordance with General Order M-399 by registered

users of the Bankruptcy Court’s electronic case filing system, and by all other parties in interest

on a 3.5 inch disk, preferably in Portable Document Format (PDF), WordPerfect, or any other

Windows-based word processing format (with a hard copy delivered directly to Chambers of the

Honorable Sean H. Lane), and any objection must further be served so as to be received on or

before 5:00 p.m. (Eastern Time) on July 16, 2020 by: (i) counsel to MIP 57th Development

Acquisition LLC, Golenbock Eiseman Assor Bell & Peskoe LLP, 711 Third Avenue, New York,

New York 10017 (Attn: Jonathan L. Flaxer, Esq.); (ii) the Office of the United States Trustee for

the Southern District of New York, U.S. Federal Office Building, 201 Varick Street, Suite 1006,

New York, NY 10014 (Attn: Paul Schwartzberg, Esq.); (iii) the Chapter 11 Trustee, Charles N.

Persing, Bederson LLP, 347 Mount Pleasant Avenue, West Orange, NJ 07052 and (iv) all other

parties entitled to service in this chapter 11 case.


        PLEASE TAKE FURTHER NOTICE that parties wishing to participate in the Hearing

must make arrangements through CourtSolutions LLC (www.courtsolutions.com). Instructions

to register for CourtSolutions LLC are attached to General Order M-543.




                                                   2
       PLEASE TAKE FURTHER NOTICE that, the Hearing may be adjourned from time to

time without further notice to any creditor or other party in interest other than the announcement

of the adjourned date(s) in open court on the date of the Hearing or at any adjourned date thereof.


Dated: New York, New York                    GOLENBOCK EISEMAN ASSOR
       July 8, 2020                          BELL & PESKOE LLP
                                             711 Third Avenue
                                             New York, New York 10017
                                             Telephone: (212) 907-7300
                                             Facsimile: (212) 754-0330

                                             By:     /s/ Jonathan L. Flaxer
                                                     Jonathan L. Flaxer
                                                     Moshie Solomon

                                             Counsel for MIP 57th Development Acquisition LLC




                                                 3
